NO. COA13-1419

                       NORTH CAROLINA COURT OF APPEALS

                            Filed:    20 May 2014


HUTTIG BUILDING PRODUCTS, INC.,
     Plaintiff

    v.                                     Wake County
                                           No. 12 CVD 1235
ANGUS ALLAN MCDONALD, JR.,
     Defendant


    Appeal by defendant from order entered 13 August 2013 by

Judge   Michael   J.   O’Foghludha    in   Wake    County   Superior   Court.

Heard in the Court of Appeals 7 April 2014.


    Smith, Debnam, Narron, Drake, Saintsing & Myers, LLP, by
    Gerald H. Groon, Jr., for plaintiff-appellee.

    Robbins May & Rich, LLP, by P. Wayne Robbins and Neil T.
    Oakley, for defendant-appellant.


    CALABRIA, Judge.


    Angus Allan McDonald, Jr. (“defendant”) appeals from the

trial   court’s   order   which    required   Branch   Banking   and   Trust

Company (“BB&T”) to release funds from defendant’s joint bank

accounts to Huttig Building Products, Inc. (“plaintiff”).                 We

dismiss the appeal.

    On 10 May 2012, the Wake County District Court entered a

judgment in favor of plaintiff against defendant in the amount
                                          -2-
of $31,985.58 plus interest and attorney’s fees.                     On 5 November

2012, plaintiff filed a motion with the Wake County Clerk of

Superior    Court       (“the   Clerk”)    seeking,    inter    alia,     an    order

compelling BB&T to turn over any funds in its possession that

belonged to defendant to plaintiff’s counsel to be applied to

the judgment.       On 8 January 2013, the Clerk entered an order

directing   BB&T    to     release   $9,089.69       from    defendant’s     various

accounts with BB&T to plaintiff, by and through its attorneys.

       Defendant appealed the Clerk’s order to the Wake County

Superior Court.          After a hearing, the trial court entered an

order directing BB&T to release the $9,089.60 in defendant’s

accounts to plaintiff, by and through its attorneys.                      Defendant

appeals.

       Defendant’s sole argument on appeal is that the trial court

erred by ordering BB&T to release all of the funds from four

BB&T   accounts     that    defendant      held    jointly    with   other     family

members.     Defendant contends that he “has no interest in the

BB&T accounts because [defendant]’s elderly mother and teenaged

children contributed all of the funds to the BB&T accounts.”

       However,    we    are    unable    to    consider    defendant’s    argument

because     “only a ‘party aggrieved’ may appeal a trial court

order or judgment, and such a party is one whose rights have
                                     -3-
been   directly   or   injuriously    affected   by   the   action   of   the

court.” Bailey v. State, 353 N.C. 142, 156, 540 S.E.2d 313, 322

(2000).    If, as defendant has admitted, he has no interest in

the challenged funds, defendant likewise has no interest which

would allow him to appeal the trial court’s order.             Defendant’s

rights were not directly or injuriously affected when the trial

court directed the BB&T funds, which defendant acknowledges he

did not own, to be turned over to plaintiff.                Thus, he will

receive no benefit from a reversal of the trial court’s order.

Instead, the funds at issue would be restored to a nonparty1 and

defendant would remain liable to plaintiff for the portion of

his prior judgment that the BB&T funds were intended to satisfy.

       In Langley v. Gore, 242 N.C. 302, 87 S.E.2d 519 (1955), the

appeal was “directed solely to the judgment of the court below

in respect to disposition of the fund of money in the hands of

the Clerk of Superior Court.”          Id. at 303, 87 S.E.2d at 520.

The Court concluded that the defendant-appellants were not a

party aggrieved because there was

           nothing   in   the  record   to  show   that
           defendants have any interest in, or claim to

1
  None of the individuals that defendant identified as the true
owners of the funds in the shared joint accounts at issue
attempted to intervene in the instant case.        Additionally,
neither party made a motion to join these joint account holders
as necessary parties.
                                       -4-
             [the funds at issue]. Indeed, defendants say
             in their brief, filed on this appeal, that
             they “did not claim the fund as theirs
             personally.” They assert, however, reasons
             why they think plaintiffs are not entitled
             to the fund.

Id.     Consequently, the Langley Court dismissed the appeal ex

mero motu.

       In   the   instant    case,   defendant,   like   the   defendants     in

Langley, expressly disclaims any interest in the funds at issue

in this appeal and instead “assert[s] . . . reasons why [he]

think[s] plaintiff[ is] not entitled to the fund.”                Id.    Thus,

we are bound by Langley to conclude that defendant is not a

party aggrieved by the trial court’s order.                 Accordingly, we

lack   jurisdiction     to    consider   defendant’s     challenges     to   the

court’s order and must dismiss defendant’s appeal.               See Gaskins

v. Blount Fertilizer Co., 260 N.C. 191, 195, 132 S.E.2d 345, 347

(1963) (per curiam) (“Where a party is not aggrieved by the

judicial order entered . . . his appeal will be dismissed.”).

       Dismissed.

       Chief Judge MARTIN and Judge McGEE concur.